                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    SCOTT JOHNSON,                                     Case No. 19-cv-00551-SVK
                                   8                   Plaintiff,
                                                                                           NOTICE OF ERRONEOUS FILING
                                   9            v.
                                                                                           Re: Dkt. No. 34
                                  10    NITIN KUMAR,
                                  11                   Defendant.

                                  12          On January 30, 2020, the Court issued a Clerk’s Notice instructing the parties to file a
Northern District of California
 United States District Court




                                  13   notice of settlement by February 6, 2020. Dkt. 33. Scott Johnson (“Plaintiff”) subsequently filed
                                  14   a notice of settlement and a proposed order. Dkts. 34, 34-1. The captions on both documents
                                  15   contain a different plaintiff and a different case altogether. Id. Accordingly, the Court ORDERS
                                  16   Plaintiff to correct its erroneous filings. The February 6, 2020 deadline by which to file the
                                  17   notice of settlement remains in place.
                                  18          SO ORDERED.
                                  19   Dated: January 30, 2020
                                  20

                                  21
                                                                                                   SUSAN VAN KEULEN
                                  22                                                               United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
